DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 10/23/2019.

Information Disclosure Statement
                The information disclosure statement filed 07/08/2020 was filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
                The abstract filed 10/23/2019 appears to be acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-15, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by U.S Publication number 2019/0186499 A1 to PIROUZPANAH et al. (PIROUZPANAH’99).

Re: Claim 11:
PIROUZPANAH’99 discloses:
A blower assembly comprising: a fan;
a motor (See Fig.1: ¶0032: motor 116) connected to the fan;
a housing (See Fig.1: ¶0032: 108) having a pair of side walls (See Fig.1: ¶0032: side walls 114, 122) and an outer wall (See Fig.1: all along 128-126) assembly connecting the side walls;
a primary wall (See Fig.1:  primary wall extends from outer wall 127) of the outer wall assembly including a scroll portion ((See Fig.1: starting from cutoff point at upper part of 127) and an outlet portion (See Fig.2: outlet portion 126-136); a cutoff of the outer wall assembly (See Fig.1: 138);
an outlet (See Fig.1: 132) of the housing defined at least in part by the outlet portion of the primary wall (See Fig.1: beyond 127) and the cutoff (See Fig.1: 138); and
an adjustable connection between the cutoff (See Fig.1: ¶0034: adjustable cutoff plate 138) and the primary wall (See Fig.1:  primary wall extends from outer wall 127) that permits the cutoff to be shifted toward the outlet portion (See Fig.2: outlet portion 126-136) to decrease the size of the housing outlet and away from the outlet portion to increase the size of the housing 

Re: Claim 12:
PIROUZPANAH’99 discloses:
The blower assembly of claim 11, wherein the adjustable connection includes a slide connection that permits the cutoff to be slid relative to the primary wall (See: Figs. 8 and 11, ¶ 0041-¶0042: portion of the cutoff near bottom point 143 engages the interior surface of the wall when the cutoff plate slides in between tabs 160 and into predetermined cut out 125).

Re: Claim 13:
PIROUZPANAH’99 discloses:
The blower assembly of claim 11, wherein the adjustable connection includes a releasable connection between the cutoff and the primary wall (See: Figs. 8 and 11, ¶ 0041: this is merely adjustability to engage or disengage cut off 138, tabs 160 temporarily maintain adjustable cutoff plate 138 in the predetermined position as explained in ¶0042 ).

Re: Claim 14:
PIROUZPANAH’99 discloses:
The blower assembly of claim 11, wherein the cutoff includes a cutoff lip (See Fig.1: 134).


Re: Claim 15:
PIROUZPANAH’99 discloses:
The blower assembly of claim 11, further comprising a lateral support to resist deflection of the cutoff (See: Figs. 8 and 11: ¶0033, ¶0041: discloses lateral supports tabs 160 and lateral bottom support 143).

Re: Claim 17:
PIROUZPANAH’99 discloses:
The blower assembly of claim 11, further comprising a fan (See Fig.1: ¶0032: fan 104) and a motor (See Fig.1: ¶0032: motor 116) connected to the fan (See Fig.1: ¶0032: fan 104).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6-7, 10 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2019/0186499 A1 to PIROUZPANAH et al. (PIROUZPANAH’99) in view of U.S Publication number 2019/0072109 A1 to PIROUZPANAH et al. (PIROUZPANAH’09)

Re: Claim 1:
PIROUZPANAH’99 discloses:
A blower assembly comprising:

an outlet (See Fig.2: 132 via 112) of the housing defined at least in part by an outlet end (See Fig.2:  136) of the outlet portion (See Fig.2: outlet scroll portion 112-132) and the cutoff portion (Fig. 1: ¶0032, cutoff portion 134-138);
a scroll portion of the outer wall (See Fig.1: starting from cutoff point at upper part of 127) connecting the cutoff portion (Fig. 1: ¶0032, cutoff portion 134-138) and the outlet portion (See Fig.2: outlet scroll portion 126-136); and 
the outlet portion (See Fig.2: outlet portion 126-136) extending to the cutoff portion (Fig. 1: ¶0032, the wall extends between cutoff portion 134-138) as the outlet portion extends from the scroll portion to the outlet end (Fig. 1: ¶0032, outlet end 136) of the outlet portion (See Fig.2: outlet scroll portion 112-132),
PIROUZPANAH’99 discloses all the limitation of claim 1, PIROUZPANAH’99 is silent regarding:
the outlet portion flaring away from the cutoff portion.
Although not disclosed by PIROUZPANAH’99, PIROUZPANAH’09 teaches a system of optionally adjusting the width of the outlet of a blower by positioning an outlet wall plate extending from a scroll wall end point  to adjust the wall plate flare away from cutoff porting to have a claimed shape (PIROUZPANAH’09: See Figs. 1 and 8: ¶0016-¶0019) for moving the exhaust away from the fan . It would have been an obvious to a person having ordinary skill in 


Re: Claim 2:
PIROUZPANAH’99 modified by PIROUZPANAH’09 discloses:
The blower assembly of claim 1, modified PIROUZPANAH’99 discloses all the limitations of claim 1,  and as shown in figure a demonstrate wherein the outlet portion of the housing outer wall is substantially planar. Further the examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide outlet portion of the housing outer wall being substantially planar  since it is well known in the art that that outlet surface are generally planar surfaces for fastening the appropriate appliances.

Re: Claim 3:
PIROUZPANAH’99 modified by PIROUZPANAH’09 discloses:
The blower assembly of claim 2, modified PIROUZPANAH’99 discloses all the limitations of claim 2, and wherein the outer wall (PIROUZPANAH’99: See Fig.2: 127) includes a scroll portion end between the scroll portion (PIROUZPANAH’99: See Fig.2: outlet scroll portion end 126) and the outlet portion (PIROUZPANAH’99: See Fig.2: 132), the scroll portion end (PIROUZPANAH’99: See Fig.2: outlet scroll portion end 126) forming a transition from the 

Re: Claim 4:
PIROUZPANAH’99 modified by PIROUZPANAH’09 discloses:
The blower assembly of claim 1, modified PIROUZPANAH’99 discloses all the limitations of claim 1, and wherein the scroll portion has an inner radius that increases continuously as the scroll portion extends from the cutoff portion to the outlet portion (PIROUZPANAH’99: See Fig.2). 
Further the examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the scroll portion has an inner radius that increases continuously as the scroll portion extends from the cutoff portion to the outlet portion since it is well known in the art that that the scroll portion has an inner radius that increases continuously as the scroll portion extends from the cutoff portion to the outlet portion for blowing the exhaust air from a blower.

Re: Claim 6:
PIROUZPANAH’99 modified by PIROUZPANAH’09 discloses:
The blower assembly of claim 1, modified PIROUZPANAH’99 discloses all the limitations of claim 1, and wherein the housing has a height defined between an upper plane extending through the outlet end of the outlet portion and a lower plane extending tangential to a bottom of the outer wall (PIROUZPANAH’99 : See Fig 1 as annotated by the examiner, the upper and lower planes being parallel (PIROUZPANAH’99 : See Fig 1 as annotated by the 


    PNG
    media_image1.png
    919
    1107
    media_image1.png
    Greyscale

Re: Claim 7:
PIROUZPANAH’99 modified by PIROUZPANAH’09 discloses:
The blower assembly of claim 6, modified PIROUZPANAH’99 discloses all the limitations of claim 1, and wherein the outlet portion extends at an angle (PIROUZPANAH’09: discloses outlet portion extends at an angle with respect to upper plane formed by 138) 
However selection of a specific angle would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form claimed specific angle is a matter of design choice, specifically when instant application does not disclose any unpredicted results obtained as a result of claimed specific value of claimed angle. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to size the claimed angle in accordance to the system requirement since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144 II A).

Re: Claim 10:
PIROUZPANAH’99 modified by PIROUZPANAH’09 discloses:
The blower assembly of claim 1, modified PIROUZPANAH’99 discloses all the limitations of claim 1, and further comprising a fan (PIROUZPANAH’99: See Fig.1: ¶0032: fan 104) and a motor (PIROUZPANAH’99: See Fig.1: ¶0032: motor 116) connected to the fan (PIROUZPANAH’99: See Fig.1: ¶0032: fan 104).

Claim(s) 8, 9 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2019/0186499 A1 to PIROUZPANAH et al. (PIROUZPANAH’99) in view of U.S Publication number 2019/0072109 A1 to PIROUZPANAH et al. (PIROUZPANAH’09), as applied to claim 1 above and further in view of U.S Publication number 2010/0266397 A1 to ALLEN et al. (ALLEN). 

Re: Claim 8:
PIROUZPANAH’99 modified by PIROUZPANAH’09 discloses:
The blower assembly of claim 1, modified PIROUZPANAH’99 discloses all the limitations of claim 1, wherein the outer wall includes a primary wall having a unitary, one-piece construction, the primary wall including the scroll portion and the outlet portion.
Although not explicitly disclosed by modified PIROUZPANAH’99, however ALLEN teaches the blower housing may be manufactured as a single piece or multiple piece shell or in two pieces (ALLEN: See ¶0024).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to manufacture the primary wall of the housing in one piece which includes only scroll and outlet portions, since that it is well known in the art that blower housings can be manufactured in variety of ways as a matter of design choice, since forming an article in one piece which has formerly been formed in two pieces and put together  or produce in one piece involves only routine skill in the art. See MPEP 2144.04 V.


Re: Claim 9:
PIROUZPANAH’99 modified by PIROUZPANAH’09 and ALLEN discloses:
The blower assembly of claim 8, modified PIROUZPANAH’99 discloses all the limitations of claim 8, and wherein the outer wall (PIROUZPANAH’99: See Fig.1:¶0033-¶0034: 127) includes a connection between the primary wall (PIROUZPANAH’99: See Fig.2: primary .

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2019/0186499 A1 to PIROUZPANAH et al. (PIROUZPANAH’99) in view of U.S Publication number 2019/0072109 A1 to PIROUZPANAH et al. (PIROUZPANAH’09) as applied to claim 1 above, and further in view of U.S Publication number 2009/0035132 A1 to HARMAN (HARMAN) combined with the following reasons.

Re: Claim 5:
PIROUZPANAH’99 modified by PIROUZPANAH’09 discloses:
 The blower assembly of claim 1, modified PIROUZPANAH’99 discloses all the limitations of claim 1, and 
wherein the scroll portion has a radius of curvature (RH) , the sine of a development angle (K), and the angle, in radians, between a portion of the scroll portion having the RH , a position adjacent a connection between the scroll portion and the outlet portion (K), an outer radius of a fan for use with the blower assembly (RW)
modified PIROUZPANAH’99 does not explicitly disclose:
wherein the scroll portion has a radius of curvature (RH) defined according to the following equation:
RH = RW*(1+K*L) 

K is the sine of a development angle in the range of 0.13 radians to 0.17 radians, 
L is the angle, in radians, between a portion of the scroll portion having the RH and a position adjacent a connection between the scroll portion and the outlet portion, and 
RW is an outer radius of a fan for use with the blower assembly.
The modified PIROUZPANAH’99  discloses all the limitations of claim 5,
, the modified PIROUZPANAH’99 does not explicitly disclose values of sine of a development angle in the range of 0.13 radians to 0.17 radians to determine that RH = RW*(1+K*L), however HARMAN teaches, multiple radii of curvature (RH i.e. E, F, G, H, I , J), sine of a development angle (K as shown in extreme right of figure 2), however claimed specific values of sine of a development angle in the range of 0.13 radians to 0.17 is a matter of design choice, specifically when instant application does not disclose any unpredicted results obtained as a result of claimed specific values of claimed angle and calculating RH based on RW, K and L, since it does not produce an unpredicted result, and the specific range claimed just provides applicant with an anticipated characteristics. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to size the claimed apparatus in accordance to the system requirement since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144 II A).
	
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2019/0186499 A1 to PIROUZPANAH et al. (PIROUZPANAH’99) in view of U.S Publication number 2019/0072109 A1 to PIROUZPANAH et al. (PIROUZPANAH’09)

Re: Claim 16:
PIROUZPANAH’99 discloses:
The blower assembly of claim 11, PIROUZPANAH’99 discloses all the limitation of claim 1, PIROUZPANAH’99 is silent regarding:
wherein the outlet portion of the primary wall flares outwardly away from the cutoff as the outlet portion extends away from the scroll portion.
Although not disclosed by PIROUZPANAH’99, PIROUZPANAH’09 teaches a system of optionally adjusting the width of the outlet of a blower by positioning an outlet wall plate extending from a scroll wall end point  to adjust the wall plate flare away from cutoff porting to have a claimed shape (PIROUZPANAH’09: See Figs. 1 and 8: ¶0016-¶0019) for moving the exhaust away from the fan . It would have been an obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the different portions of the claimed apparatus whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144.04 IV B.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2019/0186499 A1 to PIROUZPANAH et al. (PIROUZPANAH’99) as applied to claim 11 above, and further in view of the following reasons.

Re: Claim 18:
PIROUZPANAH’99 discloses:

PIROUZPANAH’99 discloses all the limitations of claim 11, PIROUZPANAH’99 does not explicitly disclose housing defined by the equation: C = 1.25W + 0.1D, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to elect different sizes of  blower housing, since electing desired size of housing is a matter of design choice, specifically when instant application does not disclose any unpredicted results obtained as a result of claimed size, since it does not produce an unpredicted result, and the specific size claimed just provides applicant with only anticipated characteristics, since a change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV A.



Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        February 12, 2021